Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 6-13 in the reply filed on 10/10/21 is acknowledged.
Claim(s) 1 is/are allowable. The restriction requirement as set forth in the Office action mailed on 8/11/21 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 8/11/21 is withdrawn.  Claim(s) 2-5 and 14-15 is/are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Examiner notes the change in the title is not to limit or define the scope of the claimed invention, but to facilitate future search of prior art. If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment. MPEP606.01. While a change in the title may be commented on by the patent owner, the final decision as to the change is that of the examiner, and the examiner’s decision is not subject to review. MPEP2660.02.

The application has been amended as follows:
In the title (when presented, “+” represents a lens of positive refractive power, “-” represents a lens of negative refractive power, and “0” represents a lens of zero refractive power): 
	CAMERA OPTICAL LENS INCLUDING SIX LENSES OF +++-+- REFRACTIVE POWERS.
Allowable Subject Matter
Claim(s) 1-19 is/are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest art found is Zhao (US 20160223797).

    PNG
    media_image1.png
    808
    727
    media_image1.png
    Greyscale

Zhao teaches a camera optical lens (Tables 7&21, Fig. 7, +-+-+-), comprising, from an object side to an image side: 
a first lens;
a second lens having a refractive power;
a third lens having a positive refractive power;
a fourth lens;
a fifth lens; and
a sixth lens,
wherein the camera optical lens satisfies following conditions:
2.00≤f1/f≤7.50 (6.7),
where
f denotes a focal length of the camera optical lens;
f1 denotes a focal length of the first lens;
R11 denotes a curvature radius of an object side surface of the sixth lens; and
d11 denotes an on-axis thickness of the sixth lens.

However the prior art of record neither anticipates nor renders obvious all the limitations of claim 1 for a camera optical lens including “the second lens having positive refractive power” and “-20.00≤R11/d11≤-10.00”, along with the other claimed limitations of claim 1.
The other claim(s) is/are allowed for its/their claim dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




wen.huang2@uspto.gov
(571)270-0234